Citation Nr: 0002481	
Decision Date: 02/01/00    Archive Date: 02/10/00

DOCKET NO.  96-06 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to an increased evaluation residuals of right 
great toe fracture, currently evaluated as 10 percent 
disabling.

2.  Entitlement to service connection for diabetes mellitus.


WITNESS AT HEARING ON APPEAL

Appellant

REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel

INTRODUCTION

The appellant served on active duty from September 1952 to 
August 1954.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 1994 rating decision of the San 
Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO). 

Review of the record does not reveal that the RO did not 
expressly consider referral of the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for the assignment of an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (1999).  This regulation provides that 
to accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked inference with employment 
or frequent periods of hospitalization as to render 
impractical the application of the regular schedular 
standards.  The United States Court of Appeals for Veterans 
Claims (formerly the United States Court of Veterans Appeals) 
(hereinafter "the Court")) has held that the Board is 
precluded by regulation from assigning an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) in the first instance; 
however, the Board is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all 
potential theories of entitlement to a benefit under the law 
and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The 
Court has further held that the Board must address referral 
under 38 C.F.R. § 3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Although the RO did not 
expressly consider 38 C.F.R. § 3.321(b)(1), the Board has 
reviewed the record with these mandates in mind and finds no 
basis for further action on this question.  VAOPGCPREC. 6-96 
(1996).

FINDINGS OF FACT

1.  Residuals of right great toe fracture are currently 
manifested by no more than mild functional impairment.

2.  There is no competent evidence connecting diabetes 
mellitus to disease or injury in service.

3.  There is no competent medical evidence that of a 
diagnosis of diabetes mellitus manifested to a compensable 
degree within one year of separation from service.


CONCLUSIONS OF LAW

1.  Residuals of right great toe fracture are no more than 10 
percent disabling.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 
38 C.F.R. §§ 4.40, 4.45, 4.59; Part 4, Diagnostic Code 5280 
(1999).

2.  The claim for service connection for diabetes mellitus is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Residuals of A Right Great Toe Fracture

The appellant contends that his service-connected right great 
toe fracture residuals have deteriorated to the extent that a 
higher evaluation is warranted.  

The appellant's claim is "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a) (West 1991).  That is, his assertion 
that his service-connected disability has worsened raises a 
plausible claim.  See Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992).  

All relevant facts have been properly developed.  VA has 
completed its duty to assist the appellant in the development 
of his increased rating claim.  See 38 U.S.C.A. § 5107(a).  
The appellant has not reported that any other pertinent 
evidence might be available.  See Epps v. Brown, 9 Vet. App. 
341, 344 (1996).  

In considering the severity of a disability, the Board has 
reviewed the medical history of the appellant.  38 C.F.R. §§ 
4.1, 4.2 (1999).  The current rating is based on the current 
extent of the disability, so this discussion will focus on 
the recent evidence, which is the most probative source of 
information as to the current extent of the disability.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).  

Service-connected disabilities are rated in accordance with a 
schedule of ratings that are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(1999).

When there is a question as to which of two evaluations 
should be applied to a disability, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (1999).

The evaluation of the same disability under various 
diagnoses, or the use of manifestations not resulting from 
service-connected disease or injury in establishing 
evaluation, is to be avoided.  38 C.F.R. § 4.14 (1999).

Under Diagnostic Code 5010, when degenerative changes are 
established by x-ray findings, the specific joint or joints 
involved will be rated under limitation of motion.  38 C.F.R. 
Part 4, Diagnostic Code 5010 (1999).  When, however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate Diagnostic Code, a 
rating of 10 percent will be applicable for each such major 
joint or group of minor joints affected by limitation of 
motion.  Ibid.

Unilateral hallux valgus with post operative residuals of a 
resection of the metatarsal head, or for severe unilateral 
hallux valgus equivalent to amputation of the great toe, a 10 
percent evaluation is warranted.  38 C.F.R. Part 4, 
Diagnostic Code 5280 (1999).  Under Diagnostic Code 5284, 
moderate residuals of a foot injury warrant a 10 percent 
evaluation; moderately severe residuals warrant a 20 percent 
evaluation; and severe residuals warrant a 30 percent 
evaluation.  38 C.F.R. Part 4, Diagnostic Code 5284 (1999).

The VA Medical Center (VAMC) outpatient treatment records 
dated June 1992 to April 1996 indicated that the appellant 
was seen for complaints of right foot pain.  There was no 
swelling and no erythema.  His range of motion and neuro-
vascular status were intact.  X-rays of the right foot in 
October 1993 and in April 1996 showed degenerative joint 
disease of the second and third phalangeal joints and 
arterial calcification within the first and second toes.  In 
August 1996 the appellant was evaluated in the orthopedic 
clinic.  The clinical picture was most consistent with 
diabetic neuropathy versus osteoarthritis.  

The appellant reported progressively worsening swelling of 
the foot, persistent severe pain exacerbated by standing and 
walking at the August 1992 VA examination.  Objective 
findings showed the appellant to be erect but guarded with a 
right limp and antalgic gait.  There were atrophic changes of 
the skin adnexa and evidence of swelling of the big toe.  
Painful movement of the first metatarsal joint was noted.  
There was ankylosis of the proximal interphalangeal joint in 
180 degrees of the first big toe.  The diagnosis was 
residuals of a fracture to the right great toe.  

At the August 1992 RO hearing the appellant testified to 
complaints of a swollen right great toe.  He also indicated 
that he used a cane for ambulation and that he could only 
walk ten to twelve steps without some type of support.  

At the March 1997 VA examination the appellant reported that 
he always had pain in his right foot.  He arrived at the 
examination walking with a mild right leg limp.  He had a 
wooden cane and a right knee cage.  Examination of the right 
foot revealed no swelling, no deformities, no tenderness, and 
normal range of motion of the toes.  The diagnoses were 
fracture of the right great toe, by history and degenerative 
joint disease, generalized.  

After having reviewed the evidence of record, the Board finds 
that the preponderance of the evidence is against an 
increased evaluation for residuals of right great toe 
fracture.  VAMC outpatient treatment records dated June 1992 
to April 1996 indicated that there was no swelling and no 
erythema.  The appellant's range of motion and neuro-vascular 
status were intact.  At the August 1992 VA examination there 
was evidence of swelling of the big toe, painful movement of 
the first metatarsal joint and ankylosis at 180 degrees.  The 
diagnosis was residuals of a fracture to the right great toe.  
In August 1996 the VA physician determined that the 
appellant's clinical picture was most consistent with 
diabetic neuropathy versus osteoarthritis.  At the March 1997 
VA examination there was no swelling, no deformities, no 
limited motion and no tenderness.  

There was neither degree of valgus nor any extent of forefoot 
or midfoot alignment.  At the August 1992 VA examination the 
appellant stood erect but guarded with a right limp.  There 
was ankylosis of the proximal interphalangeal joint in 180 
degrees of the first big toe.  Painful movement of the first 
metatarsal joint was noted.  At the August 1992 RO hearing 
the appellant testified to complaints of a swollen right 
great toe and ambulation with a cane.  X-rays in October 1993 
and April 1996 showed degenerative joint disease of the 
second and third phalangeal joints and arterial calcification 
within the first and second toes.  At the March 1997 VA 
examination the range of motion of the toes was normal.  Such 
evidence is indicative of no more than a 10 percent 
evaluation for residuals of right great toe fracture.

An evaluation in excess of 10 percent is not warranted, as 
the evidence has not shown that the appellant's service-
connected residuals of right great toe fracture does not 
approximate amputation of the great toe with removal of 
metatarsal head.  See 38 C.F.R. Part 4, Diagnostic Code 5171 
(1999).  The appellant is at the maximum evaluation for 
Diagnostic Codes 5280 and 5281.  See 38 C.F.R. Part 4, 
Diagnostic Codes 5280 and 5281 (1999).  

Considering Diagnostic Code 5284, the appellant does not have 
a foot injury; he has a toe injury.  If rated on par with a 
foot injury, the disorder would be slight.  See 38 C.F.R. 
Part 4, Diagnostic Code 5284 (1999).  The VA examiners have 
described minimal findings as to the appellant's residuals of 
right great toe fracture.  He has a mild right leg limp; 
there is no tenderness, swelling or deformities.  The August 
1992 VA examiner diagnosed residuals of a fracture to the 
right great toe.  The March 1997 VA examiner diagnosed 
fracture of the right great toe by history and degenerative 
joint disease, generalized.  Such findings as to the 
appellant's residuals of right great toe fracture are 
indicative of no more than a 10 percent disability 
evaluation.  

In making the determination that the appellant's residuals of 
right great toe fracture is no more than 10 percent 
disabling, the Board has specifically considered the guidance 
of DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, 
Diagnostic Code 5284 is not predicated on loss of range of 
motion, and thus DeLuca does not apply to the appellant's 
claim for an increased evaluation.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).  Additionally, there are no diagnostic codes, 
which address limitation of motion of the toe.  Even if 
hallux rigidus were applicable, he is at the maximum 
evaluation for that disorder.

The appellant is competent to report his symptoms as to his 
residuals of right great toe fracture.  His reports of pain 
and functional limitation exceed those described by the VA 
examiners in the August 1992 and March 1997 VA examinations.  
The Board has considered the appellant's August 1992 RO 
hearing testimony in full, but finds that the preponderance 
of the evidence establishes that the appellant does not have 
any more than slight functional impairment of the right foot 
related to the residuals of the fracture to the right great 
toe.  The Board attaches greater probative weight to the 
clinical findings of skilled, unbiased professionals than to 
the appellant's statements, even if sworn, in support of a 
claim for monetary benefits.  The appellant is already at the 
minimum compensable evaluation for the foot.  See 38 C.F.R. § 
4.59.  In essence, there is periarticular pathology 
productive of painful motion warranting the minimum 
compensable evaluation assignable for the joint.  The 
preponderance of the evidence is against his claim and there 
is no doubt to be resolved.  38 U.S.C.A. § 5107(b) (West 
1991).

II.  Diabetes Mellitus

In making a claim for service connection, the appellant has 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is a plausible claim, one which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  In this appeal for 
service connection, the threshold question to be answered is 
whether the appellant has presented evidence of a well-
grounded claim; that is, one that is plausible.  If he has 
not presented a well-grounded claim, his appeal must fail and 
there is no duty to assist him further in the development of 
the claim because such additional development would be 
futile.  38 U.S.C.A. § 5107; Murphy at 81.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  Service connection 
for specifically listed chronic disabilities, including 
diabetes mellitus, may be granted if manifest to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 
C.F.R. §§ 3.307, 3.309(a) (1999).  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service. 38 C.F.R. § 3.303(d) (1999).

A well-grounded claim for service connection generally 
requires medical evidence of a current disability; evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  Cohen v. Brown, 10 
Vet. App. 128, 137 (1997); Caluza v. Brown, 7 Vet. App. 498 
(1995) aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996) (table); 
see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (1999); 
Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Alternatively, the nexus 
between service and the current disability can be satisfied 
by evidence of continuity of symptomatology and medical or, 
in certain circumstances, lay evidence of a nexus between the 
present disability and the symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).  Establishing direct 
service connection for a disability that was not clearly 
present in service requires the existence of a current 
disability and a relationship or connection between that 
disability and a disease contracted or an injury sustained 
during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Moreover, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  The kind of evidence needed to make a 
claim well grounded depends upon the types of issues 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.

The appellant has not claimed that diabetes mellitus arose 
under combat situation.  Thus, entitlement to application of 
38 U.S.C.A. § 1154(b) is not warranted.

On the August 1952 pre-induction examination report the 
appellant's endocrine system was normal.  Service medical 
records, dated August 1952 to August 1954, do not reveal that 
the appellant complained of, was treated for, or was 
diagnosed with diabetes mellitus during active service.  No 
competent professional has established that there was 
evidence of diabetes mellitus during service.  The August 
1954 separation examination disclosed that the appellant's 
endocrine system was normal.  Post service medical records do 
not show that the appellant complained of, was treated for, 
or diagnosed with diabetes mellitus within one year following 
active service.  

The appellant was seen at the VA Medical Center (VAMC).  The 
October 1962 VA examination report indicated that the 
appellant's endocrine system was not remarkable.  The first 
diagnosis of diabetes mellitus was in October 1984 and the VA 
physician noted a history of such since 1965.  There is no 
competent evidence indicating that the diabetes mellitus 
diagnosed in 1984 (or 1965) was related to the appellant's 
active service.

In August 1996 the appellant was evaluated in the VA 
orthopedic clinic.  The examiner opined that the clinical 
picture was most consistent with diabetic neuropathy versus 
osteoarthritis.  The March 1997 VA examiner diagnosed insulin 
dependent diabetic mellitus, with peripheral vascular 
insufficiency and peripheral neuropathy.  

The appellant's statement that his diabetes mellitus is 
related to his active service cannot serve to well ground the 
claim because he is not competent to make such an allegation, 
as this requires competent medical evidence which indicates 
that the claim is plausible or possible.  Caluza, 7 Vet. App. 
at 507; see also Robinette v. Brown, 8 Vet. App. 69, 77 
(1995); Edenfield v. Brown, 8 Vet. App. 384 (1995); Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  The Board notes that 
the appellant was discharged from service in August 1954 and 
the record does not contain a diagnosis of diabetes mellitus 
until October 1984, more than 30 years after his discharge 
from service.  Even if we accept the 1965 date, there is no 
competent evidence of the disorder during service or within 1 
year of separation.  Moreover, there is no medical opinion of 
record indicating a nexus between the appellant's diabetes 
mellitus and his active service.  In view of the absence of 
that fact, his allegation that there is some relationship to 
active service is unsupported.  Therefore, the Board 
concludes that the appellant's claim for service connection 
for diabetes mellitus is not well grounded and is denied.

Stated differently, at this time there is competent evidence 
of a remote post service diagnosis of diabetes (establishing 
current disability).  However, there is no competent evidence 
of that disability during service, within one year of 
separation from service or otherwise attributing the 
disability to service.  Such facts render the claim not well 
grounded.  

The veteran is informed that if he is able to produce 
competent evidence attributing the onset or aggravation of 
the claimed disorder to active service, he should petition to 
reopen her claim.  The Board acknowledges that it has decided 
the current appeal on a different basis than did the RO.  
When the Board addresses in a decision a question that has 
not been addressed by the RO, it must be considered whether 
the veteran has been given adequate notice and opportunity to 
respond and, if not, whether she will be prejudiced thereby.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board 
concludes that he has not been prejudiced by the decision 
herein.  The veteran was denied by the RO.  The Board 
considered the same law and regulations.  The Board merely 
concludes that he did not meet the initial threshold 
evidentiary requirements for a well-grounded claim.  The 
result is the same.  See Meyer v. Brown, 9 Vet. App. 425 
(1996).  


ORDER

An increased evaluation for residuals of left great toe 
fracture is denied.  Service connection for diabetes mellitus 
is denied.




		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

